FILED
                              NOT FOR PUBLICATION                            SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS ALFONSO ESTRADA-ROSALES,                     No.   14-73856

               Petitioner,                        Agency No. A201-174-729

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Luis Alfonso Estrada-Rosales, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying cancellation of

removal, and determining that Estrada-Rosales abandoned his application for


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s continuous physical presence determination.

Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004). We review for

abuse of discretion the decision to deem an application waived, and the denial of a

motion to remand. Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We deny

in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Estrada-

Rosales failed to establish the requisite continuous physical presence for

cancellation of removal, where he testified repeatedly that he departed the United

States for a period of more than 90 days during the statutory period. See 8 U.S.C.

§ 1229b(b)(1)(A), (d)(2) (a departure in excess of 90 days breaks continuous

physical presence).

      The agency did not abuse its discretion in deeming Estrada-Rosales’

remaining applications for relief abandoned, where he did not file the applications

by the deadline the IJ imposed. See Taggar, 736 F.3d at 890 (“‘[i]f an application

or document is not filed within the time set by the Immigration Judge, the

opportunity to file that application or document shall be deemed waived.’”

(quoting 8 C.F.R. § 1003.31(c))). Estrada-Rosales’ contention that the IJ


                                           2                                   14-73856
prevented him from filing for asylum and related relief is not supported by the

record.

       To the extent the BIA also treated Estrada-Rosales’ appeal as a motion to

remand, the BIA did not abuse its discretion in declining to remand where Estrada-

Rosales failed to establish prima facie eligibility for asylum. See Garcia v. Holder,

621 F.3d 906, 912 (9th Cir. 2010) (prima facie eligibility is demonstrated by

showing a reasonable likelihood that the statutory requirements for relief have been

satisfied).

       We lack jurisdiction to consider Estrada-Rosales’ request for prosecutorial

discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

       In light of our disposition, we do not reach Estrada-Rosales’ remaining

contentions.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     14-73856